DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
The Examiner’s found Applicant’s argument with respect to the restriction is persuasive.  Applicant’s also  amended claims 9-12 so that the process, as claimed, can be practiced by the apparatus.  
Therefore, the Election/Restrictions requirement 8/25/2022 is hereby withdrawn or cancel. 
All of the claims 1-12 will be considered/examined by the Examiner.
Drawings
The drawings are objected to because fig. 2 box 160 should be labeled with descriptive legends (e.g. -- Controller --).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Examiner is unclear the relationship of the first and second constant to other claimed elements or steps.  Further, lines 3-4 is confusing! In particular, the Examiner is unclear what is meant by “and using a first time constant and a second time constant”.  Does Applicant wanted to recite “to regulate the DC link voltage”?
Regarding claim 4, the Examiner is unclear whether the limitation follow “to be” is/are part of the claim.  Further, he is unclear where the current is injected to? 
Regarding claim 5, 1 second should be singular (Second instead of seconds?).
Regarding claim 9, the Examiner is unclear the ratio of less than 6 relate to what? What are high line impedance, a soft grid, short circuit power ratio relate to the system?  In fact, the Examiner is unclear what is being claimed.
Regarding claim 10, the Examiner is unclear the circuit configuration of the converter and the power supply grid.  He’s also unclear the relationship of the claimed elements such as the converter, the controller and the power supply grid.  
Still refer to claim 10, what is the first and second time constant relate to other claimed elements?
Claims 2-3, 4-8, 10 are rejected for being dependent to the rejected claim 1.	
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claim.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the electrical connections among claimed circuit elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagoner et al. (US 2020/0195012 A1).
	Regarding claim 1, Wagoner et al. discloses a method (Fig. 6) for controlling a wind power installation, comprising: measuring (By element 202) a grid voltage of an electrical power supply grid (242), and setting a DC-link voltage (244) at a converter (220) of the wind power installation depending on the measured grid voltage (Step 606, setting voltage depends upon speed, whereas the voltage detected depends upon speed because voltage/power depends upon speed of the wind turbine) and using a first time constant (The first maximum voltage) and a second time constant (The second maximum voltage), wherein the first time constant is different than the second time constant.  
Regarding claim 10, Wagoner et al. discloses a wind power installation, comprising: a converter having a DC link (244) with a DC-link voltage, wherein the converter is configured to inject (From element 202) electrical power into an electrical power supply grid depending on a measured grid voltage (242), and a controller (202) configured to: receive a measured  grid voltage (Through element 252) of an electrical power supply grid, and cause the converter to set the DC-link voltage (244) depending on the measured grid voltage (Par. [008], upon detection of the speed, which the voltage depends on, set point for DC link) and using a first time constant (First maximum voltage) and a second time constant (Second maximum voltage), wherein the first time constant is different than the second time constant.  
	Regarding claim 2, Wagoner et al. discloses establishing a positive grid voltage change or a negative grid voltage change depending on the measured grid voltage (The limitation is true for any prior art of turbine power including Wagoner et al. since the voltage (246, 248) is either positive or negative), wherein the first time constant (The constant of first maximum voltage) is assigned to a positive grid voltage change, and wherein the second time constant (The constant of second maximum voltage) is assigned to a negative grid voltage change.  
	Regarding claim 3, Wagoner et al. discloses measuring an impedance of a line reactor, wherein the DC-link voltage is additionally set depending on the measured impedance (Through element 404).  
Regarding claim 4, Wagoner et al. discloses measuring at least a phase angle (326) or an amplitude (Element 428) of a current to be injected, wherein the DC-link voltage (244) is additionally set depending on the measured phase angle (326)  or the measured amplitude of the current to be injected.  
Regarding claim 9, Wagoner et al. discloses the method for controlling the wind power installation (Fig. 1).
Regarding claim 11, Wagoner et al. discloses the controller (202) is configured to establish whether there is a positive grid voltage change or negative grid voltage change within the electrical power supply grid (The limitation is true for any prior art of converter including Wagoner et al. since either positive (246) or negative grid (248) must change.
Regarding claim 12, Wagoner et al. discloses a sensor (326) configured to measure at least one of a phase angle of a current to be injected, an amplitude of a current to be injected, or both (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al. (US 2020/0195012 A1) in view of Rodionov et al. (US 9,903,344 B2).
Regarding claim 5, Wagoner et al. does not disclose the first time constant is in a range of between 0 and 1 seconds.  
Rodionov et al. discloses power generation system including wind power generation and further discloses a time constant of 1 to 60 seconds.
Regarding claim 6, Wagoner et al. does not discloses time constant is less than 0.2 seconds.
Regarding claim 7, Wagoner et al. does not disclose second time is in the range between 0-5 seconds.
Regarding claim 8, Wagoner et al. does not disclose the time constant is in the range of 0.5 and 4 seconds. 
Rodionov et al. discloses power generation system including wind power generation and further discloses a time constant of 1 to 60 seconds,
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporating the time constant in the range of 0 to 1 second, as taught by Rodionov et al. into the system of Wagoner et al. because having the time constant in the range of 0 to 1 second or to any other desired time involves only routine experimental.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
November 3, 2022